Per Curiam.
The sloop was entitled to assume that the tug was navigating- with a proper lookout, and with reasonable attention to the obligations laid upon her as an overtaking steam-vessel. If, under that assumption, the sloop’s maneuver was not calculated to mislead or embarrass the tug, it is immaterial whether or not she ran out her port tack. The testimony shows clearly, and in fact it was conceded on the argument, that she had gone about" and filled upon the starboard tack before the collision. The disputed question is whether there was abundant time and space to enable the tug, seeing her maneuver, to keep out of the way. The collision happened about opposite Twenty-Seventh or Twenty-Eighth street. Such is the testimony of the disinterested witnesses called by the claimant, who saw it from the foot of Twenty-Ninth street. Variation in their estimates of the precise distance is to be expected; but it was certainly below, not above, their own position. They testify that the sloop went about very shortly before, (though one of them fixes the time as three or four minutes,) and therefore a little further down the river. The witness Sands, who was standing on the pier *169at tlio foot of Twenty-Fifth street, says that she went about off Twenty-Fourth street, a#id that the collision took place off Twenty-Sixth or Twenty-Seventh street. Any estimate of his as to distances away from him, in the same direction, is as fallible as such estimates usually arc; but it seems hardly possible ho could be mistaken in the statement that one of the places he indicates is above, and the other below, his own point of observation. It seems a fair conclusion from the evidence that the sloop had sailed on her now tack, at least as far as from Twenty-Fourth to Twenty-Sixth street, which gave the tug ample time to conform her own navigation to the change of the sloop’s course, if she had seen tho latter come about, as she should have done. Tho decree of the court below is affirmed, with interest and the costs of the appeal to be paid by the appellant, and the cause remanded for further proceedings to be there taken in pursuance of this opinion.